Citation Nr: 1508571	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013 and October 2014, the Board remanded the current issue for further evidentiary development.

The Board notes there is currently an appeal pending at the RO for a psychiatric condition that has not yet been certified to the Board.  Such matter will be the subject of a later Board decision, if necessary.


FINDING OF FACT

The most probative evidence indicates the Veteran's hearing loss has been manifested by Level II hearing loss in the right ear and Level I hearing loss in the left ear, at worst.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The RO provided the Veteran with VCAA-compliant notice by letter dated August 2009.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Concerning the duty to assist, VA obtained service treatment records, post-service VA treatment records, and VA examination reports.

In August 2013 and October 2014, the Board remanded the case so that the   Veteran could be afforded another VA examination and so that records of certain VA audiograms could be obtained.  The Veteran was afforded a VA examination,      and two of the three referenced audiograms have been obtained.  The Board notes that the results of a March 2009 audiogram conducted by VA have still not been associated with the claims file.  However, another audiogram-conducted during the November 2009 VA examination-is available close in time to the one that has not been obtained, and noted there was no significant change since an evaluation in September 2006.  Moreover, at a March 2011 audiology consult, it was noted that his hearing test results at that time were in agreement with his previous hearing evaluation.  The Veteran has not alleged that his hearing loss was significantly worse in March 2009 and then later improved for the November 2009 and 2011 audiograms.  Rather, his contentions have been suggestive of progressive worsening.  

In light of the findings on VA examinations and VA audiological outpatient consults showing consistent hearing levels from 2006 to 2011, and as the report from the March 2009 audiological consult suggests his hearing tests were in agreement with previous evaluation, the Board finds that a third remand, solely    for the purpose of obtaining the March 2009 audiometric results would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Accordingly, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the prior remand directives and the Veteran is not prejudiced by a decision at this time.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence,   and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or   to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran is seeking a compensable evaluation for bilateral hearing loss, service connection for which was granted in January 2007.  He filed the instant claim for an increased rating in April 2009.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board briefly notes that, although 38 C.F.R. §§ 4.86 provides an alternative method of evaluation for exceptional patterns of hearing impairment, the evidence   in this case does not establish the requisite criteria.  Thus, use of Table VIA in determining the Roman numeral designations for the Veteran's bilateral hearing loss is not appropriate, and only Table VI will be used.  See 38 C.F.R. §§ 4.85, 4.86.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss at any time during the period under review.

The Veteran has received two VA examinations during the claim period, neither of which document compensable hearing loss.  The audiogram conducted during his November 2009 VA examination showed pure tone thresholds of 25, 20, 45, and 65 decibels in the right ear and 20, 20, 40, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  Average puretone thresholds were 39 decibels in the right ear and 35 decibels in the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Applying the results from that examination to Table VII in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.

The audiogram conducted during the Veteran's November 2013 examination yields similar results for rating purposes.  That audiogram showed pure tone thresholds of 25, 25, 45, and 70 decibels in the right ear and 15, 25, 35, and 60 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 41 decibels in the right ear and 34 decibels in the left.  Speech audiometry revealed speech recognition ability of 94 percent in both ears.  Applying those results to Table VI again yields a finding of Level I hearing loss in both ears and, accordingly, a noncompensable rating under Table VII.

The Veteran's VA treatment records likewise do not document compensable hearing loss.  The Board acknowledges that, during a June 2011 treatment appointment, a care provider noted that a May 2011 audiogram documented speech discrimination of 80 percent in the right ear, which is notably worse than the other findings of record.  However, the audiogram results referenced in that treatment indicates that the results of the speech test documented speech discrimination of 88 percent in the right ear, and 92 percent in the left.  Assuming for the sake of argument the speech discrimination test was the Maryland CNC test and therefore valid for rating purposes under 38 C.F.R. § 4.85(a), when coupled with the average puretone thresholds of 45 decibels in the right ear and 38 decibels in the left noted on the accompanying audiogram, the results reflect Level II hearing loss in the right ear
and Level I hearing loss in the left.  Such levels of hearing loss still result in a noncompensable rating under Table VII.  Indeed, even use of the misstated speech discrimination of 80 percent in the right ear would not result in levels of hearing loss that entitle the Veteran to a compensable rating.

In short, although the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty hearing with background noise, in groups, and when unable to face a speaker, as well as the need to constantly use hearing aids, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record   is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations, in particular, highly probative, and notes    that they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the November 2013 VA examiner reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss, and provide for consideration of greater disability than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

As a final matter, the record indicates that that the Veteran is currently employed.  He has not asserted that his hearing loss renders him unemployable.  Accordingly, a claim for a total rating based on unemployability due to hearing loss has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In summary, the most probative evidence of record fails to demonstrate that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.   See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.



ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


